Title: From James Madison to James Monroe, 26 June 1815
From: Madison, James
To: Monroe, James


                    
                        Dear Sir,
                        Washington June 26. 1815
                    
                    I recd by the last mail yours of the 16th. which was due by the preceding one. I learn with much pleasure that your health continues to improve, and hope the advantages of your present situation will give it its pristine vigor.
                    We ⟨rem⟩ain without a line from any of our Ministers abroad; or even any private or printed information concerning them; excepting that Mr. Crawford had reached England about the beginning of May. Every moment may be expected to supply the defect.
                    Mr. Changuion has been here and presented his recall and another letter announcing the new territory & title of his Sovereign. If he shd. embark at Baltimore as he expects, he sd. he shd. pay another visit to Washington.
                    I send the last communications from Baker. Unless the orders he alludes to shd. accelerate the surrender of Mackinaw, it appears by a letter from the officer commanding there, that it will remain in his possession to the middle of July. He says he did not receive official notice of the peace, till the 5th. of May. Mr. Pleasonton has written to Baker to come on to Washington.
                    Mr. Morris’s letters also sent, shew that no change had taken place in our affairs at Madrid. Mr Onis has endeavored to effect one here, in relation to his own situation, which it has been necessary to frustrate. Your letter of May 5th. stated to him, as preliminaries to his reception, 1. Credentials from Ferdinand: 2 a request of it from F. as an accomodation to him, not as an obligation from us. On the 18th. inst: he wrote from Philada. in answer, that he had recd. credentials from F. & that he shd. set out immediately for Washington; expecting in his communications with you, to satisfy us on all points. On the morning of the 24th. he announced his arrival here for the purpose of presenting his letter of Credence. Mr. Dallas, who was on a footing of acquaintance, was so good, at my request as to receive a visit from him; It was at once found that he was wholly unprepared to comply with your 2d. preliminary, and that his Credenls. which were dated in Jany. last, were unaccompanied, & had not been followed, by any explanations, or as he alledges, any instructions whatever on any point. He will be answered, that under such circumstances, he can not be recd. without an inadmissible acquiescience in the principle that one Govt. can impose a partr. Minister, on another without its consent; But that he will be communicated with informally if he concurs in that mode, of intercourse. The answer will in fact simply adhere to the tenor of your letter, which he has endeavored to elude. It is very extradary. if he has recd. new powers, in the usual form, without referring to or recognizing his old ones, and has not recd. a single instruction relating to the exercise of them; and the more so

as he acknowledges that he recd. letters from his Govt. dated in March. He intimated also that he had recd. private letters from Yrujo & Sarmiento, as late in their date as April.
                    You will see by the letters from McGruder Spalding & Genl. P. that an explanation is due to the last. I infer from the face of the letters that McGruder must be in the wrong.
                    The question between the S. of the Navy & the N. Board, has been settled on paper, to the perfect satisfaction of all parties, & the prospect of harmony in practice is as yet very favorable.
                    Make up your mind as to the Commissioners under the Treaty. P. B. Porter wishes to be one of them. Affec respects
                    
                        
                            James Madison
                        
                    
                